DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are currently pending for examination. 

Priority
	The present application claims the earliest effective filing date of Apr 22, 2011. However, a review of the continuity history suggests the earliest application that discloses the present subject matter was first disclosed in prior App. No.: 14/063,638, filed on Oct 25, 2013. Therefore, the present claims have the effective filing date of Oct 25, 2013.

Claim Objections
Regarding claim 6, recites the limitation “that that” in line 3. Please consider to remove one “that”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimoto (Pub. No.: US 2013/0179005 A1) in view of Zaid (Pub. No.: US 2011/0112969 A1).

 	Regarding claim 1, Nishimoto teaches a method for sharing an electronic key (e-key) to use a vehicle with the e-key (Abstract, authorized electronic key to operate a vehicle), comprising:
 	sending, via a first application of a first mobile device, a message to a second mobile device to initiate providing access to the vehicle via the e-key (Fig. 11, the first smartphone 2a transmits a challenge message to the second smartphone 2b);
 	receiving, by the first mobile device, data confirming from the second mobile device indicating receipt and creating the e-key at the second mobile device for the vehicle with a level of access that was set via the first application of the first mobile device, the data confirming receipt for the e-key being authenticated by the first mobile device (para [0069], “The communication of the usage authorization assignment information Srs uses, for example, challenge-response authentication.  In the challenge-response authentication, a master device (in this case, the smartphone 2a) transmits a challenge code to a communication peer device (in this case, the smartphone 2b), receives a response code corresponding to the challenge code from the communication peer device, and determines whether or not the response code is correct.” and para [0070] “The usage authorization assignment information Srs includes the user ID, ”. The first smartphone receives a response code or acknowledgment from the second smartphone in response to the transmission of the authorization message Srs and the second smartphone creates authorization key based on the received authorization message Srs.); and
 	sending, by the first mobile device, verification of the e-key for use via the second mobile device (Fig. 11, para [0070], the first smartphone transmits vehicle usage permission information to the second smartphone), the e-key being registered with a server to enable activation of the e-key on the second mobile device, wherein a second application of the second mobile device provides a user interface for access of the e-key for starting the vehicle (Fig. 12, para [0071]-[0072], the usage permission information is registered by the server to authorize the second smartphone to operate the vehicle).
	Nishimoto teaches the second smartphone is authorized to start the vehicle engine but fails to teach unlocking the vehicle.
	However, in the same field of vehicle control system, Zaid teaches the smartphone is authorized to open/close vehicle door and to start vehicle engine.  See para [0068], “In various embodiments, providing vehicle access includes opening the vehicle door, allowing the start of vehicle ”.
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of modify the Nishimoto’s second smartphone with the authorization to unlock the vehicle door to allow the driver to enter into the vehicle.

Regarding claim 2, Nishimoto in the combination teaches the method of claim 1, wherein communication for sharing the e-key uses encryption (para [0069], a challenge-response authentication), the first mobile device having an administrator e-key that was previously paired, validated and activated with the vehicle and the server (Fig. 4A, smartphone No. 1 is stored in the database as the master and valid for operation), wherein the administrator e-key enables said sharing of the e-key for the vehicle based on the prior validation (Fig. 4A-4B, para [0048], “As shown in FIG. 1, the data center 4 includes a valid terminal setting unit 37, which sets one of the smartphones 2 as a valid terminal.  When determining that the user ID and user password have been verified, the valid terminal setting unit 37 sets the smartphone 2 that has been verified as a valid terminal and marks the valid registration information field of the database 18.”. The master smartphone is validated to share vehicle operation with another smartphone).
	
Regarding claim 3, Nishimoto in the combination teaches the method of claim 1, wherein an access code is generated at the first mobile device identifying the vehicle and identifying the level of access (Fig. 11), wherein the first mobile device being previously validated during creation of an administrator e-key that was registered and activated responsive to communication with the server (Figs. 2-4, the smartphone 2a was previously registered with the data center as a master unit).

 Regarding claim 4, Nishimoto in the combination teaches the method of claim 3, wherein the message to provide access to the vehicle is generated by the first mobile device without involvement by the server (Fig. 11, the authorization is generated by the first smartphone without server), wherein the server is subsequently used for said registering and activation of the e-key to be used by the second mobile device (Fig. 12, the second smartphone 2b uses the received authorization information to register and to activate vehicle control).

Regarding claim 5, Nishimoto in the combination teaches the method of claim 1, wherein the e-key is used to access the vehicle using wireless communication that includes one of WiFi communication, or Bluetooth communication, or near field communication (NFC), or a cellular communication, or radio communication (Fig. 1 and para [0027],  radio communication. Smartphone uses cellular communication).

Regarding claim 6, recites a method that is similar to the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 7, Nishimoto in the combination teaches the method of claim 6, wherein the authentication for the vehicle includes encryption data for the vehicle, the encryption data for the vehicle is provided by the first mobile device, the first mobile device being paired with the vehicle with an administrator e-key, and wherein the access code is generated at the first mobile device, the first mobile device being paired with the vehicle with an administrator e-key (Abstract “A key registration unit registers an encryption key, which is provided from the server, to the first portable electronic device.  An access authorization unit uses the encryption key, which is registered in the first portable electronic device, to grant access authorization for accessing the server to a second portable electronic device so that the second portable electronic device functions as the electronic key authorized to operate the vehicle.”).

Regarding claim 8, Nishimoto in the combination teaches the method of claim 6, wherein the message to provide access to the vehicle is generated by the first mobile device without server involvement by the server, and the server is used for said registering and activation of the e-key to be used by the second mobile device (Fig. 10, Fig. 11, the first smartphone generates the authorization message with its own access authorization granting unit 24 which is without the server involvement).

Regarding claim 9, Nishimoto in the combination teaches the method of claim 6, further comprising,
accessing an application on the first mobile device to select sharing of the e-key and identification of a recipient of the e-key, the recipient associated with the second mobile device, wherein the first mobile device is paired with the vehicle with an administrator e-key before sending the message to share the e-key with the second mobile device (Abstract, Fig. 1-12, the first smartphone registers with the server as a master unit before allowing the first smartphone to authorize the second smartphone to access the vehicle).

Regarding claim 11, recites a claim limitation that is similar to the last clause of claim 1. Therefore, it is rejected from the same reasons.  

Regarding claim 12, recites a claim limitation that is similar to the last clause of claim 5. Therefore, it is rejected from the same reasons.  

Regarding claim 13, Nishimoto in the combination teaches the method of claim 6, wherein the first and second mobile devices are one of a smartphone, or a smartwatch, or smart glasses, or a computer, or a digital assistant (Fig. 10, smartphones 2a, 2b).  

Regarding claim 14, Nishimoto in the combination teaches the method of claim 6, wherein the message sent by the first mobile device is via a message notification, or an email address, or a phone number, or a text number, or a message address, or a notification, or a link, or a web address, or a social network address, or a combination of two or more thereof (Fig. 11, authorization message/notification).  

Regarding claim 15, Nishimoto in the combination teaches the method of claim 6, wherein the level of access defines a privilege of use for the vehicle as set via the first mobile device for use by a user of the second mobile device, the privileges define one of a geographic restriction for where the vehicle is allowed to be used, or a speed restriction, or an occupancy restriction, or a time frame of use restriction, or a time of day use restriction, or a time expiration of use restriction, or a combination of two or more thereof (para [0044], “The access restriction unit 27 generates usage restriction information (additional information) ”).  

Regarding claim 16, Nishimoto in the combination teaches the method of claim 6, further comprising, sending, by the first mobile device, revocation message to disable the e-key shared with the second mobile device (para [0049], “As shown in FIG. 1, the controller 6 of the first smartphone 2a includes an access authorization cancellation unit 38 so that the first smartphone 2a can forcibly cancel the access authorization granted to the second smartphone 2b. For example, when the user performs an access authorization cancellation operation with the first smartphone 2a, the access authorization cancellation unit 38 transmits an access authorization cancellation request signal Sat to the data center 4.”).  

Regarding claim 17, Nishimoto in the combination teaches the method of claim 6, further comprising: 
binding the e-key to the second mobile device once the e-key is registered and activated for use via the second mobile device, and wherein e-key of the second mobile device when activated, enables access of the vehicle communication transmission between the second mobile device and the vehicle (para [0073], “To reduce the amount of transmission data, the second or subsequent login operation request signal Sds only includes the user ID, user password, and unique terminal information of the second smartphone 2b.  When the data center 4 (user verification unit 20) verifies the user (second smartphone 2b) based on the information in the operation request signal Sds, the data center 4 transmits an engine start permission notification for the vehicle 1 to the network center 5.  Then, the network center 5 transmits the engine start permission signal Sgn to the vehicle 1.”).
Nishimoto teaches the second smartphone communicates with the vehicle via communication network via either NFC unit 42 or communication 31 but fail to expressly teach the network is a near field communication (NFC) transmission.
 	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of modify the Nishimoto’s second smartphone to communicate with the vehicle indirectly via any one of the smartphone’s internal communication units, such as the NFC unit 42, since it is obvious to try any one of the two communication unit to communicate with vehicle.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Peirce (Pub. No.: US 2014/0270172 A1) teaches a secure command path between a vehicle and a personal wireless device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685